JORGENSON, Judge,
dissenting.
I respectfully dissent.
Palomino alleged that the return of service affidavit did not comply with section 49.041, Florida Statutes (1985). The trial court held a hearing at which the burden of demonstrating proper service was upon Federal National. No record of that hearing was made. In denying Palomino’s motion to quash service of process, the trial court had to have found that Federal National had made the necessary diligent search and inquiry. See Johnstone v. J. W. English Enters., Inc., 155 So.2d 835 (Fla. *4473d DCA 1963); § 49.041, Fla.Stat. (1985). Since no record was made of the hearing, we must assume that the trial court acted correctly and inquired into the circumstances of Federal National’s search for Palomino, including the concededly ambiguous assertions made by Federal National in its affidavit. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). Because of the presumption of correctness of the trial court’s actions and because Palomino has not demonstrated error, I would affirm.